internal_revenue_service number release date index number ------------------------- ------------------------------------- -------------------------------------------------- --------------------------------------------- ------------------------- in re --------------------------------------------------- ------------------ ------------------------ ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b01 plr-113358-18 date october legend ------------------------- -------------------------------------------------- -------------- ------------ ---------- ---------------------------------------------------- --------------------------- ----------------- ----- ------------------------------- ------------ ------------------------------ ---- -------------- --------------------- ------------------------------------------------------------ date1 taxpayer state1 city1 state2 y date2 date3 a acquired amount1 date4 b amount2 accounting firm1 law firm accounting firm2 ---------------- date5 tax year1 executive date year3 tax year2 partner ---------------------------- ------- ------------------------------------------------ ---------------------------- ------- ------- --------------------------------- plr-113358-18 dear ----------- this is in response to a letter dated date1 requesting an extension of time to file the required election statement to make the safe_harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non- facilitative amounts for taxpayer’s transaction during the taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer is a domestic limited_liability_company organized under the laws of state1 it is headquartered in city1 state2 taxpayer is a holding_company and the parent company of a consolidated_group its subsidiaries comprise a united_states network of companies providing y on date3 taxpayer entered a stock purchase agreement pursuant to which taxpayer would acquire a of the issued and outstanding_stock of y firm acquired including its b subsidiaries for approximately dollar_figureamount1 transaction the transaction closed on date4 effective date4 acquired and its subsidiaries consented to be included in the taxpayer’s consolidated_return group as of the date4 closing date taxpayer had incurred dollar_figureamount2 in success-based fees for services performed in the process of investigating and otherwise pursuing the transaction taxpayer engaged accounting firm1 law firm and others to negotiate the transaction to advise on the structure technical considerations financial terms and considerations and other financial matters with respect to the acquisition of acquired as well as to perform valuation analysis and to assist with coordinating due diligence after taxpayer purchased acquired it engaged accounting firm2 to prepare its state_income_tax returns and its consolidated group’s form_1120 u s_corporation income_tax return return for tax year1 the extended due_date for taxpayer’s return was on or about date5 as part of this engagement taxpayer asked accounting firm2 to perform an analysis of the success-based fees it incurred with respect to the purchase of acquired and to prepare any documentation to establish the portion of the success-based fees allocable to activities that did not facilitate the transaction on or about date6 accounting firm2’s compliance team prepared the election statement to be included with taxpayer’s return pursuant to which taxpayer would elect to use the safe_harbor method_of_accounting under dollar_figure of revproc_2011_29 relative to the allocation of the success-based fees associated with the plr-113358-18 purchase of acquiring election statement however accounting firm2 inadvertently failed to attach this election statement to the return it filed electronically with the internal_revenue_service service as required by sec_4 of revproc_2011_29 taxpayer and executive who oversees compliance for taxpayer were unaware that the election statement had not been attached to taxpayer’s electronically filed tax year1 return executive states that on or about date5 she received a copy of the return prepared by accounting firm2 for review through inadvertent oversight she did not identify that the election statement was missing from the copy of the return and authorized accounting firm2 to electronically file it further had executive known prior to the filing of the taxpayer’s tax year1 return that the election statement was not included she would have requested that it be included prior to filing partner states that despite accounting firm2’s best efforts to prepare compile and file a complete executed copy of the taxpayer’s return it inadvertently failed to attach the election statement to the tax year1 return it filed electronically although accounting firm2 mistakenly failed to include the copy of the election statement with the taxpayer’s tax year1 return when it filed it it was prepared consistent with having made a timely election under dollar_figure of revproc_2011_29 in other words the taxpayer capitalized thirty percent of the success-based fees and on its tax year1 return reported the remaining seventy percent as an amount that did not facilitate the purchase of acquired while preparing taxpayer’s tax year2 return during the summer of year3 accounting firm2 discovered that it had not attached the statement to taxpayer’s tax year1 return accounting firm2 told executive about the error and advised that pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer could request an extension of time to make the safe_harbor election accordingly taxpayer engaged accounting firm2 to file this request for relief for an extension of time to file its election statement under sec_4 of revproc_2011_29 for taxpayer’s taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the service has not notified taxpayer that its return for the taxable_year ending date2 is under examination taxpayer filed this request before the service discovered that the election statement had not been attached to taxpayer’s tax year1 return law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits plr-113358-18 must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat seventy percent of the success- based fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are deducted and capitalized it is this third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests plr-113358-18 permission to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return for the tax_year ending date2 and superseding it with a return attaching a completed election statement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily plr-113358-18 prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return for the tax_year ending date2 and superseding it with a return attaching a completed election statement with respect to the transaction for its taxable_year ending date2 the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transaction is within the scope of revproc_2011_29 plr-113358-18 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely norma c rotunno chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
